EXAMINER’S AMENDMENT
This action is in response to the amendment filed 6/18/2020.  Claims 1-11, 14-15 and 16-20 are pending.  Claims 1-11 and 14-15 have been amended.  Claims 12-13 have been cancelled.  Claims 16-20 are new.  Claims 1-11, 14-15 and 16-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Scotti (Reg. No. 39,830) on 2/24/2022.
The application has been amended as follows: 
In the specification replace the paragraph beginning at pg. 2 l. 16 with:	In other modes of operation, the position a block of plaintext data in a sequence of plaintext blocks (relative to an initial block) affects the value of the ciphertext block generated from that plaintext block. This means that two identical plaintext blocks 
Amend Claim 4 as follows:	4. The radio communication device of claim 1, where the hardware cipher engine supports a sequential mode of operation in which the hardware cipher engine is configured to:	receive, at the data input, a sequence of blocks of input data;	use the cipher circuit to generate a sequence of blocks of output data that encrypts, the sequence of blocks of input data, according to said cipher operation; and	output the generated sequence of blocks of output data onto the memory bus.
Amend Claim 11 as follows:	11. The radio communication device of claim [[9]]10, the cipher operation is a SNOW 3G cipher operation.
Amend Claim 15 as follows:	15. A method of operating a radio communication device, wherein the radio communication device[[s]] comprises:	a radio;	a memory bus; and	a hardware cipher engine,
Amend Claim 18 as follows:	18. The radio communication device of claim 1, wherein the radio is a Long-Term Evolution (LTE) Cat-M1 radio or a NarrowBand Internet of Things (NB-IoT) radio[[,]].
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a radio communication device and method in which, given an input position of a block of a sequence, a ciphered block it output without outputting generated ciphered blocks of prior blocks of the sequence, furthermore the circuit can function in a stream cipher or block cipher mode, in the specific manner and combination as recited in claims 1 and 15.
In the situation where a received cipher block chain sequence has a corrupt/lost block, regeneration of the corrupt block requires regeneration of the entire sequence.  However, the outputting of the entire sequence to a memory store or receiver is not necessary (the disadvantage being cost of transfer (i.e. power, time)), the invention removes the outputting of the unnecessary blocks and only outputs the requested block after it has been regenerated.
Elhamias et al. (US 2007/0230691 A1), the closest prior art of record, is related to cipher block write failure recovery.  However, it solves the problem by storing cipher information prior to write (i.e. a backup, or buffer), and upon failure the cipher blocks are able to be reconstructed and rewritten.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang, Sam Shiaw-Shiang (EP 1 942 626 A1) is related to detection of an cipher protocol failure and recovery.
Drevo et al. (US 2016/0127880 A1) is related to retriggering communication upon loss of CBC block.
Yonge, III et al. (US 2007/0112972 A1) related to network data encryption.
Kubota (US 2010/0332933 A1) is related to cipher error detection and recovery.
Mechan et al. (US 2014/0270163 A1) is related to counter mode encryption with reconstruction of corrupted data in cipher text messages.
Jakubowski et al. (US 6,226,742 B1) is related to CBC integrity.
Ehrsam et al. (US 4,386,234) is related to cryptographic ciphering between terminals.
Doberstein et al. (US 5,809,148) is related to retransmission of an erroneous cipher block message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492